Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
The amendment filed on 02/09/2022 has been entered. Claims 1-20 remain pending in the application. Claims 1, 10, 15 and 19 have been amended. Previous claim objections have been withdrawn in light of Applicant’s amendments to claim 1. Previous claims 1-20 are rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph have been with drawn in light of Applicant’s amendments to claims 1 and 10. Claims 1-18, and 20 are found allowable.  
Examiner Notes
Examiner cites particular columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Priority
As required by e M.P.E.P. 201.14(c), acknowledgement is made of applicant’s claim for priority based on national stage entry of PCT/KR2018/009965, International Filing Date: 08/29/2018 that claims foreign priority to KR 10-2017-0109853, filed 08/30/2017, and claims  
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
However, to overcome a prior art rejection, applicant(s) must submit a translation of the foreign priority papers in order to perfect the claimed foreign priority because said papers has not been made of record in accordance with 37 CFR 1.55.  See MPEP § 201.15.
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 365(c) as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed application, Applications No. KR10-2017-0109853, filed 08/30/2017, and KR 10-2017-0126106, filed 09/28/2017, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.  Specifically, based on the disclosures and the drawings of the above noted priority applications, they do not provide support for the claimed subject manner of the claimed embodiment. The support for the claimed subject matter is based only on priority from application KR 10-2017-0123965, filed 09/26/2017   

Drawings

The applicant’s drawings submitted are acceptable for examination purposes.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 19 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Cho et al (hereafter Cho, of record, see Information disclosure statement dated 07/19/2021) US 20160344919 A1. 
In regard to independent claim 19, Cho teaches (see Figs. 1-12) a lens moving apparatus (i.e. camera module 10, having auto-focusing function, see Abstract, paragraphs [03,10-29, 66-68, 70, 98-99]) comprising: 
a base (i.e. fixed unit 100 with space 160, corner posts in each corner, side surfaces, bottom portion and sensor unit 500, paragraphs [60-68, 70], see e.g. Fig. 1-2, 8, 10) comprising a body (main body structure of 100 and 500, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10). a first post disposed at a first corner of the base, and a second post disposed at a second corner of the base, the second post being adjacent to the first post, the first and the second post 
a bobbin disposed on the body (movable unit 200 disposed in fixed unit 100, space 160, paragraphs [60-68]); 
a first roller unit disposed in a first groove formed in the first post (i.e. as rolling members 700 in first groove 140 of the first post in first corner of 100 base, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8); 
a second roller unit disposed in a second groove formed in the second post adjacent to the first post (i.e. as rolling members 700 in second groove 142 of the second post in second corner of 100 base adjacent to first post with 140 groove, see paragraphs [60-66, 70], as depicted in e.g. Fig. 1-2, 8); 
a magnet disposed at the bobbin (as magnet 320 disposed at movable unit 200, paragraphs [68-71]); 
a substrate secured to the base (e.g. substrate 400, sensor unit 500, both secured to 100, paragraphs [68-70, 78], see Figs. 1-2, 8);
a coil coupled to the substrate so as to face the magnet (i.e. as coil 310 coupled to substrate 400 facing magnet 320, and between first post with 140 and second post with 142 and corresponding to magnet 320, see paragraphs [68-71); and 
a magnetic body disposed at the base under the coil (i.e. as substrate unit 400 having  layer 404 and metal layer 406 under the coil 310, paragraphs [98-99], as depicted in e.g. Fig. 5) so as to generate attractive force in cooperation with the magnet (i.e. as layer 406 is made of metal and in proximity to magnet 320, as depicted in Figs. 1-3, 5), the magnetic body (400, 406) including: 

a first extension disposed on an outer surface of the first post and extending upwards from the plate (i.e. as one of the pads 610 corresponding to first post with 140 and  extending upwards from 600 as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]); and 
a second extension disposed on an outer surface of the second post and extending upwards from the plate (i.e. as other of the pads 610 corresponding to post with 142 and  extending upwards from 600 as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]), 
wherein the first roller unit is in contact with the first post and the bobbin (i.e. as surface support 230 of 200 is in contact with 700 that are in contact with first post with groove 140, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8), and the first roller; and 
the second roller unit is in contact with the second post and the bobbin (i.e. as surface support 232 of 200 is in contact with 700 that are in contact with second post as in groove 142, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8).



Allowable Subject Matter
Claims 1-18 and 20 are allowed.

Reasons for Allowable Subject Matter

The following is an examiner’s statement of reasons for allowance:

Regarding independent claim 1, directed towards a lens moving apparatus , the closest cited prior art of Cho teaches (see Figs. 1-12) such a lens moving apparatus (i.e. camera module 10, having auto-focusing function, see Abstract, paragraphs [03,10-29, 66-68, 70, 98-99]) comprising: 
a base (i.e. fixed unit 100 with space 160, corner posts in each corner, side surfaces, bottom portion and sensor unit 500, paragraphs [60-68, 70], see e.g. Fig. 1-2, 8, 10) comprising a body (main body structure of 100 and 500, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10) and a first post disposed at a first corner portion of the body, a second post disposed at a second corner portion of the body, a third post disposed at a third corner portion of the body and a fourth post disposed at a fourth corner portion of the body (i.e. as corner post reinforcements in each corner of the body 100, e.g. two have accommodating grooves 140, 142, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10), the first to fourth posts extending upward from an upper surface of the body (see e.g. Fig. 1-2, 8, 10); 
a bobbin disposed on the body (movable unit 200 disposed in fixed unit 100, space 160, paragraphs [60-68]); 
a first roller unit disposed in a first groove formed in the first post (i.e. as rolling members 700 in first groove 140 of the first post in first corner of 100 base, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8); 
a second roller unit disposed in a second groove formed in the second post adjacent to the first post (i.e. as rolling members 700 in second groove 142 of the second post in second corner of 100 base adjacent to first post with 140 groove, see paragraphs [60-66, 70], as depicted in e.g. Fig. 1-2, 8); 

a coil disposed between the first post and the second post so as to correspond to the magnet (i.e. as coil 310 disposed on substrate 400 between first post with 140 and second post with 142 and corresponding to magnet 320, see paragraphs [68-71), 
wherein the first groove comprises a first opening spaced from opposite ends of the first groove, through which a portion of the first roller unit is exposed (i.e. as first opening of the 140 spaced from opposite ends of opening of 140 through which portion of first rollers 700 are exposed, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8), and 
wherein the second groove comprises a second opening spaced from opposite ends of the second groove, through which a portion of the second roller unit is exposed (i.e. as second opening of 142  spaced from opposite ends of opening of 142 through which portion of second  rollers 700 are exposed, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8), and 
wherein the bobbin (movable unit 200) comprises: 
a first support disposed in the first opening so as to be in contact with the first roller (i.e. as surface support 230 disposed in opening of 140, and in contact with first rollers 700 in 140, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8); and 
a second support disposed in the second opening so as to be in contact with the second roller (i.e. as surface support 232 disposed in opening of 142, and in contact with second  rollers 700 in 142, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8).  
However, regarding claim 1, the prior art of Cho taken either singly or in combination fails to anticipate or fairly suggest such a lens moving apparatus including the specific arrangement where the 
first support extending into the first opening so as to be in contact with the first roller unit; and where the second support extending into the second opening so as to be in contact with the second roller unit, in combination with all other claimed limitations of claim 1. In addition, there 
With respect to claims 2-14, 16-17 and 20, these claims depend on claim 1 and are allowable at least for the reasons stated supra.

Regarding independent claim 15, as amended now recites the limitations of previous base claims 1 and intervening  claim 11, which are taught by cited prior art of Cho (see e.g. previous Office action dated 11/09/2021. However, regarding claim 1, the prior art of Cho taken either singly or in combination fails to anticipate or fairly suggest such a lens moving apparatus including the specific arrangement where the base comprises a first guide groove formed in the second side surface of the first groove for injecting lubricant into the first groove; andBIRCH. STEWART. KOLASCH & BIRCH. ILPJTETE/prtApplication No.: NEWDocket No.: 6655-073 I PUSI Page 6 of 8 a second guide groove formed in the fourth side surface of the second groove for injecting lubricant into the second groove, in combination with all other claimed limitations of base claim and any intervening claims .
	

Response to Arguments

Applicant's arguments filed in the Remarks dated 02/09/2022 have been fully considered but they are not persuasive. 
Specifically, the Applicant argues on pages 13-14 of the Remarks, that the cited prior art of Cho does not disclose all features of amended claim 19 specifically, the claimed substrate and the claimed plate of the magnetic body as claimed. The Examiner respectfully disagrees. With respect to this issue as noted in the rejection above, the cited prior art of Cho teaches all limitation of claim 19, as Cho teaches (see Figs. 1-12) a lens moving apparatus (i.e. camera 
a base (i.e. fixed unit 100 with space 160, corner posts in each corner, side surfaces, bottom portion and sensor unit 500, paragraphs [60-68, 70], see e.g. Fig. 1-2, 8, 10) comprising a body (main body structure of 100 and 500, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10). a first post disposed at a first corner of the base, and a second post disposed at a second corner of the base, the second post being adjacent to the first post, the first and the second post extending upward from an upper surface of the body (i.e. as corner post reinforcements extending upward from base with 140, 142 grooves in corners of the body 100, e.g. two have accommodating grooves 140, 142, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8, 10); 
 a bobbin disposed on the body (movable unit 200 disposed in fixed unit 100, space 160, paragraphs [60-68]); 
a first roller unit disposed in a first groove formed in the first post (i.e. as rolling members 700 in first groove 140 of the first post in first corner of 100 base, paragraphs [60-66, 70], see e.g. Fig. 1-2, 8); 
a second roller unit disposed in a second groove formed in the second post adjacent to the first post (i.e. as rolling members 700 in second groove 142 of the second post in second corner of 100 base adjacent to first post with 140 groove, see paragraphs [60-66, 70], as depicted in e.g. Fig. 1-2, 8); 
a magnet disposed at the bobbin (as magnet 320 disposed at movable unit 200, paragraphs [68-71]); 
a substrate secured to the base (e.g. substrate 400, sensor unit 500, both secured to 100, paragraphs [68-70, 78], see Figs. 1-2, 8);
a coil coupled to the substrate so as to face the magnet (i.e. as coil 310 coupled to substrate 400 facing magnet 320, and between first post with 140 and second post with 142 and corresponding to magnet 320, see paragraphs [68-71); and 

 a plate disposed on an outer surface of the body of the base and extending between the first post and the second post (i.e. as plate layer 404 with plate layer 600 on an  outer surface of 100 base, between corner post reinforcements with 140, 142 as depicted in e.g. Figs. 1, 3-4, 7-10, paragraphs [98-99]); 
a first extension disposed on an outer surface of the first post and extending upwards from the plate (i.e. as one of the pads 610 corresponding to first post with 140 and  extending upwards from 600 as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]); and 
a second extension disposed on an outer surface of the second post and extending upwards from the plate (i.e. as other of the pads 610 corresponding to post with 142 and  extending upwards from 600 as depicted in e.g. Figs. 1, 3-4, 7, paragraphs [98-99]), 
wherein the first roller unit is in contact with the first post and the bobbin (i.e. as surface support 230 of 200 is in contact with 700 that are in contact with first post with groove 140, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8), and the first roller; and 
the second roller unit is in contact with the second post and the bobbin (i.e. as surface support 232 of 200 is in contact with 700 that are in contact with second post as in groove 142, paragraphs [64-66], as depicted in e.g. Figs. 1-2, 8).
Specifically, Cho teaches that the substrate secured to the base as substrate 400, as well as the  sensor unit 500, which are both secured to base 100, paragraphs [68-70, 78], (see Figs. 1-2, 8); and further teaches the magnetic body disposed at the base under the coil (i.e. as substrate unit 400 having  layer 404 and metal layer 406 under the coil 310, paragraphs [98-99], as depicted in e.g. Fig. 5) so as to generate attractive force in cooperation with the magnet (i.e. In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968))." MPEP §2123.  
No additional substantial arguments were presented after page 14 of the Remarks. 
	

Conclusion

THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIN PICHLER whose telephone number is (571)272-4015. The examiner can normally be reached Monday-Friday 8:30am -5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas K Pham can be reached on (571)272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more 





/MARIN PICHLER/Primary Examiner, Art Unit 2872